Citation Nr: 1123961	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-42 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the St. John's Hospital in Springfield, Missouri on March 22, 2008.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 determination of the VA Medical Center (VAMC) in Jackson, Mississippi, wherein reimbursement or payment by VA of the cost of unauthorized medical services provided on March 22, 2008, by a non-VA medical facility, St. John's Hospital in Springfield, Missouri, was denied.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, dated October 2009, the Veteran indicated that he wanted to have either a Board hearing in Washington, D.C. or at the RO.  The Veteran was scheduled for a travel board hearing on March 10, 2011.  However, the Veteran called the RO in March 9, 2011, and indicated that he would not be able to attend the scheduled hearing and preferred to be notified with a decision via mail.  See the March 2011 Report of General Information.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran claims that he is entitled to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at St. John's Regional Health Center in Springfield, Missouri on March 22, 2008.  As explained in his October 2009 substantive appeal, on the morning of March 22, 2008, the Veteran was awakened with very severe abdominal pain.  He contacted a VA clinic in Mount Vernon, Missouri, which was the closest facility to his home, and was informed that the facility was closed.  He was instructed to call the VA office in Fayetteville, Arkansas for more information.  The Veteran explained that he called the office and a VA employee informed him to go directly to the closest medical clinic.  As such, he stated that he went to the St. John's Clinic in Ozark, Missouri, and was referred to the St. John's Hospital in Springfield, Missouri, where he received treatment.  In the October 2008 and September 2009 decisions, the VAMC denied the Veteran's claim because the records did not show that the Veteran was authorized to receive outpatient care.  The Veteran asserts that he received proper authorization to seek the private medical treatment and a reimbursement of medical expenses is warranted.  
Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 28 U.S.C.A. § 1725 (West 2002).  The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).  

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).  

As previously stated, the Veteran has essentially argued that he received prior authorization for the March 22, 2008, private medical treatment from the St. John's Hospital.  According to the September 2009 Statement of the Case (SOC) and Veterans Appeals Control and Locator System (VACOLS), the VAMC denied the Veteran's claim in an October 2008 decision, finding that the Veteran had not received prior authorization.  However, upon review of the Veteran's medical folder, the October 2008 decision and VA medical records have not been associated with the medical folder.  The Veteran's claims folder, to specifically include, the October 2008 decision and medical records must be obtained in an effort to properly adjudicate his claim.  

Additionally, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants of the information and evidence necessary to substantiate their claims, as well as to assist claimants in making reasonable efforts to identify and obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  

It is not clear whether VA's duty to notify is applicable to claims such as this one.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  

The Board finds that further development of the record is necessary to comply with such duties.  Upon review of the Veteran's medical folder, it does not appear that the Veteran was issued a VCAA letter that informed him of the evidence and information necessary to substantiate his claim for reimbursement of unauthorized medical expenses.  Although the VAMC sent a VCAA letter in July 2009 informing him of VA's general duty to notify and assist, such letter does not include any information pertinent to the Veteran's claim.  Upon remand, the Veteran should be issued a VCAA-compliant notice, including the revised criteria for reimbursement of unauthorized medical expenses.  

Finally, it appears that there may be additional outstanding treatment records relating to the Veteran's claims.  Of record are several copies of hospital billing statements, reflecting treatment on March 22, 2008 at the St. John's Regional Health Center; however, there are no records reflecting the Veteran's medical treatment he received on March 22, 2008 at St. John's Hospital.  Those records must be incorporated into the claims file before adjudication on the merits.  


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA-compliant notice that informs him of the information and evidence that is necessary to substantiate his claim under 38 U.S.C.A. §§ 1725 and 1728, to include the amendments effective October 10, 2008.  

2.  Obtain the Veteran's complete VA claims folder, to specifically include the October 2008 decision and all medical and administrative records.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

3.  Obtain the Veteran's clinical or hospital records from the St. John's Hospital in Springfield, Missouri.  All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

4.  After obtaining the necessary records mentioned above, arrange for an appropriate VA physician to review the Veteran's medical appeals files along with the additional treatment records, and render an opinion as to (a) whether the private treatment provided to the Veteran on March 22, 2008, at the St. John's Hospital was rendered for a medical emergency of such nature that delay would have been hazardous to life or health, taking into account any findings indicated in any VA and private treatment records obtained upon remand; and (b) whether VA or other Federal facilities were not feasibly available to provide the medical treatment that was obtained by the Veteran at the St. John's Hospital on March 22, 2008; and (c) whether an attempt to use VA or other Federal facilities beforehand or to obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or such treatment had been or would have been refused.  

The physician should adequately summarize the relevant medical history and clinical findings, and provide a complete rationale for any opinion rendered. If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he or she must discuss why an opinion is not possible.  

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


